                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62747-BLOOM/Reid

DAMON NICHOLAS,

       Plaintiff,

v.

NICOLE BALL, Assistant State Attorney
of Michael J. Satz Attorney Office,

      Defendant.
________________________________/

     ORDER WITHDRAWING REFERENCE, DENYING MOTION FOR LEAVE TO
           PROCEED IN FORMA PAUPERIS, AND DISMISSING CASE

       THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

in Forma Pauperis, ECF No. [3] (the “Motion”), filed in conjunction with Plaintiff’s Complaint,

ECF No. [1] (the “Complaint”). This case was automatically referred to Magistrate Judge Lisette

M. Reid pursuant to Administrative Order 2019-2. ECF No. [2]. The Court WITHDRAWS the

reference, ECF No. [2], and for the reasons set forth below, Plaintiff’s Complaint is DISMISSED

WITHOUT PREJUDICE and the Motion is DENIED AS MOOT.

       Plaintiff Damon Nicholas (“Plaintiff” or “Nicholas”) has not paid the required filing fee

and, thus, the screening provisions of 28 U.S.C. § 1915(e) are applicable. Fundamental to our

conception and system of justice is that the courthouse doors will not be closed to persons based

on their inability to pay a filing fee. Congress has provided that a court “may authorize the

commencement . . . or prosecution of any suit, action or proceeding . . . or appeal therein, without

the prepayment of fees . . . therefore, by a person who submits an affidavit that includes a statement

of all assets such [person] possesses that the person is unable to pay such fees . . . .” 28 U.S.C. §
                                                             Case No. 19-cv-62747-BLOOM/Reid


1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1 (11th Cir. 2004)

(interpreting statute to apply to all persons seeking to proceed in forma pauperis (“IFP”)).

Permission to proceed in forma pauperis is committed to the sound discretion of the court. Camp

v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee Judicial Circuit,

574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in ruling on an

application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a privilege,

not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief




                                                 2
                                                              Case No. 19-cv-62747-BLOOM/Reid


that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

       The Complaint in this case must be dismissed because it fails to state a claim. In order to

state a claim under 42 U.S.C. § 1983, a plaintiff must plead that he was (1) deprived of a right; (2)

secured by the Constitution or laws of the United States; and (3) that the alleged deprivation was

committed under color of state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999);

Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001). In the Complaint, Nicholas claims

violations of his Sixth Amendment right, right to due process under the Florida State Constitution,

and political double jeopardy. Although the Court liberally construes pro se pleadings, the Court

is not free to construct causes of action for which adequate facts are not pleaded. As pleaded, the

Complaint is entirely devoid of facts to state plausible claims based on Plaintiff’s stated theories.

As the Court is unable to ascertain any plausible claim for relief from Plaintiff’s allegations, the

instant action must be dismissed.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE.

           2. Plaintiff’s Motion, ECF No. [3], is DENIED AS MOOT.

           3. The Clerk of Court is directed to CLOSE this case.




                                                  3
                                                  Case No. 19-cv-62747-BLOOM/Reid


       DONE AND ORDERED in Chambers at Miami, Florida, on November 5, 2019.




                                              _________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
Copies to:

Damon Nicholas, pro se
181900176
Broward County Main Jail
Inmate Mail/Parcels
Post Office Box 9356
Fort Lauderdale, Florida 33310




                                        4
